 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DEAN RITTER,                               Case No. 19-cv-00324-DAD-JDP
12                         Plaintiff,
                                                        ORDER DIRECTING THE CLERK’S OFFICE
13             v.                                       TO REMOVE DEFENDANTS SILL AND
                                                        RAVIJOT FROM THE DOCKET
14    CONALL McCABE, et al.,
15                         Defendants.
16

17

18            Plaintiff Ronald Dean Ritter is a state prisoner proceeding without counsel in this civil

19   rights action brought under 42 U.S.C. § 1983. On October 28, 2019, plaintiff voluntarily

20   dismissed his claims against defendants Sill and Ravijot. ECF No. 13. I thus direct the clerk’s

21   office to remove defendants Sill and Ravijot from the docket.

22
     IT IS SO ORDERED.
23

24
     Dated:         November 19, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
 1   No. 205.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
